     Case 5:20-cv-00627-TJH-GJS Document 35 Filed 04/02/20 Page 1 of 3 Page ID #:559



 1

 2

 3

 4

 5

 6

 7

 8                    United States District Court
 9                    Central District of California
10                         Western Division
11

12     MARTIN VARGAS ARELLANO,                          CV 20-00627 TJH (GJSx)
13                        Petitioner,
14           v.
                                                                  Order
15     CHAD T. WOLF, et al.,
16                        Respondents.
17

18          The Court has considered the application for a temporary restraining order
19    seeking immediate release, filed in connection with a petition for a writ of habeas
20    corpus, pursuant to 28 U.S.C. § 2241, challenging the conditions of confinement, by
21    Petitioner Martin Vargas Arellano, together with the moving and opposing papers.
22          Petitioner is, currently, detained at the Adelanto Detention Center [“Adelanto”],
23    in San Bernardino County, which is within the Central District of California. Petitioner
24    asserts that, in light of the COVID-19 pandemic, the conditions of his confinement are,
25    now, unconstitutional. Petitioner has a history of various criminal convictions, but he
26    has completed his criminal sentences and is, now, a civil detainee.
27          The Court incorporates by reference into this order the factual and legal grounds
28    supporting emergency injunctive relief, namely, immediate release, set forth in the

                                                                         Order – Page 1 of 3
     Case 5:20-cv-00627-TJH-GJS Document 35 Filed 04/02/20 Page 2 of 3 Page ID #:560



 1    Court’s orders issued in Castillo v. Barr, CV 20-00605-TJH (AFMx)(C.D. Cal. Mar.
 2    27, 2020), ECF No. 32; and Hernandez v. Wolf, CV 20-60017-TJH (KSx)(C.D. Cal.
 3    Apr. 1, 2020), ECF No. 17.
 4          Based on the incorporated factual and legal grounds, and the facts and arguments
 5    presented, here,
 6

 7          It is Ordered that the application for a temporary restraining order be, and
 8    hereby is, Granted.
 9

10          It is further Ordered that Respondents shall, by 5:00 p.m. on April 3, 2020,
11    release Petitioner Martin Vargas Arellano from custody pending further order of this
12    Court, and subject to the following conditions of release:
13          1.    Petitioner shall reside, and shelter in place, at the Echo Park Community
14                Center, located at 303 Patton Street, Los Angeles, California 90026, as
15                arranged by Petitioner’s counsel.
16          2.    Petitioner’s counsel shall arrange for Petitioner’s transportation from the
17                Adelanto Detention Center to the Echo Park Community Center;
18          3.    Petitioner shall not leave the Echo Park Community Center, pending
19                further order of the Court, except to obtain food or medical care;
20          4.    Petitioner shall not violate any federal, state or local laws;
21          5.    Petitioner shall not use or possess illegal drugs; and
22          6.    At the discretion of DHS and/or BICE, to enforce the above restrictions,
23                Petitioner’s whereabouts may be monitored by telephonic and/or electronic
24                and/or GPS monitoring and/or a location verification system and/or an
25                automated identification system.
26

27          It is further Ordered that Respondents shall show cause, if they have any, as
28    to why the Court should not issue a preliminary injunction in this case. Respondents’

                                                                           Order – Page 2 of 3
     Case 5:20-cv-00627-TJH-GJS Document 35 Filed 04/02/20 Page 3 of 3 Page ID #:561



 1    response, if any, to this order to show cause shall be filed by Noon on April 9, 2020.
 2    Petitioner’s reply, if any, to Respondents’ response shall be filed by Noon on April 14,
 3    2020. The matter will then stand submitted.
 4

 5    Date: April 2, 2020
 6                                               __________________________________
 7                                                      Terry J. Hatter, Jr.
 8
                                                 Senior United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                                         Order – Page 3 of 3
